******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. TERRANCE L. RICE
              (AC 37407)
                 Beach, Sheldon and Mullins, Js.
        Argued April 7—officially released August 16, 2016

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  James R. Vicario, assigned counsel, for the appel-
lant (defendant).
  Jennifer Stevens, certified legal intern, with whom
were Harry Weller, senior assistant state’s attorney,
and, on the brief, Michael Dearington, state’s attorney,
and Jennifer Lindale, assistant state’s attorney, for the
appellee (state).
                           Opinion

   BEACH, J. The defendant, Terrance L. Rice, appeals
from the judgment of conviction, rendered after a jury
trial, of unlawful restraint in the first degree in violation
of General Statutes § 53a-95 and breach of peace in the
second degree in violation of General Statutes § 53a-
181 (a) (1). He claims that (1) the state presented insuffi-
cient evidence to support his conviction, and (2) the
court violated his right to confrontation by improperly
limiting his cross-examination of a state’s witness. We
disagree, and affirm the judgment of the trial court.
   The following facts, as reasonably could have been
found by the jury, and procedural history are relevant.
On January 3, 2013, at approximately 11 p.m., Gina
Phillips-Jackson was waiting for a train at Union Station
in New Haven with her husband. She left her belongings
with her husband and walked to the women’s restroom.
As she approached the restroom, she passed by the
defendant, who was drinking from a nearby water foun-
tain. The women’s restroom contained several stalls,
including a stall in the back for disabled persons. Phil-
lips-Jackson initially proceeded to the stall in the back,
but changed her mind. Turning around to exit the stall,
she saw the defendant standing approximately two to
three feet away from her. Phillips-Jackson informed the
defendant that he was inside the women’s restroom.
The defendant responded, in a calm, quiet voice with
a flat affect, ‘‘Come here,’’ and he made a corresponding
hand gesture.1 The defendant then repeated the phrase
to her more than once. Phillips-Jackson testified that
in that moment she felt ‘‘nervous’’ and looked to the
front entrance to the restroom for a way to ‘‘get out.’’
   Without her consent, the defendant ‘‘grabbed’’ Phil-
lips-Jackson’s right hand, though not in a forceful man-
ner, for approximately a second. Immediately she said
‘‘get off me’’; then recoiled and ‘‘sprung around him.’’
In doing so, she lost her balance and fell on her back.
The defendant continued to stand near Phillips-Jackson
and repeated the phrase ‘‘come here.’’ At one point
the defendant tried to quiet Phillips-Jackson by saying,
‘‘Shhh.’’ Phillips-Jackson was in pain, and, screaming
loudly, she began to crawl toward the exit using her
elbows. Her screams prompted a security guard to come
to her assistance.
   Following a jury trial, the defendant was convicted
of unlawful restraint in the first degree in violation of
§ 53a-95, and breach of peace in the second degree in
violation of § 53a-181 (a) (1). The court imposed a total
effective sentence of five years incarceration. This
appeal followed.
                              I
  The defendant first claims that there was insufficient
evidence to support his conviction for unlawful
evidence as to the elements of (a) specific intent and
(b) actual restraint.2 We are not persuaded.
   ‘‘In reviewing a sufficiency of the evidence claim, we
apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [trier of fact] reasonably could have concluded that
the cumulative force of the evidence established guilt
beyond a reasonable doubt. . . . In evaluating evi-
dence, the trier of fact is not required to accept as
dispositive those inferences that are consistent with
the defendant’s innocence. . . . The trier may draw
whatever inferences from the evidence or facts estab-
lished by the evidence it deems to be reasonable and
logical. . . . This does not require that each subordi-
nate conclusion established by or inferred from the
evidence, or even from other inferences, be proved
beyond a reasonable doubt . . . because this court has
held that a [trier’s] factual inferences that support a
guilty verdict need only be reasonable.’’ (Internal quota-
tion marks omitted.) State v. Morelli, 293 Conn. 147,
151–52, 976 A.2d 678 (2009).
    Section 53a-95 (a) provides: ‘‘A person is guilty of
unlawful restraint in the first degree when he restrains
another person under circumstances which expose
such other person to a substantial risk of physical
injury.’’ ‘‘[T]he hallmark of an unlawful restraint . . .
is a restraint.’’ State v. Salamon, 287 Conn. 509, 530,
949 A.2d 1092 (2008). ‘‘ ‘Restrain’ means to restrict a
person’s movements intentionally and unlawfully in
such a manner as to interfere substantially with his
liberty . . . by confining him . . . in the place where
the restriction commences . . . without consent. . . .
.’’ General Statutes § 53a-91 (1).
                            A
  The defendant first claims that there was insufficient
evidence to prove beyond a reasonable doubt that he
had the requisite specific intent to restrain the victim.3
We are not persuaded.
   ‘‘[T]he question of intent is purely a question of fact.
. . . The state of mind of one accused of a crime is
often the most significant and, at the same time, the
most elusive element of the crime charged. . . .
Because it is practically impossible to know what some-
one is thinking or intending at any given moment, absent
an outright declaration of intent, a person’s state of
mind is usually proven by circumstantial evidence. . . .
Intent may be and usually is inferred from conduct.
. . . [I]t is not one fact, but the cumulative impact of
a multitude of facts which establishes guilt in a case
involving circumstantial evidence.’’ (Citation omitted;
internal quotation marks omitted.) State v. Williams,
110 Conn. App. 778, 791–92, 956 A.2d 1176, cert. denied,
289 Conn. 957, 961 A.2d 424 (2008).
   ‘‘[U]nlawful restraint in the first degree is a specific
intent crime . . . .’’ State v. Salamon, supra, 287 Conn.
570. ‘‘[Specific intent] is an intent to bring about a cer-
tain result.’’ Id., 572. ‘‘[U]nlawful restraint in the first
degree requires that a person have the specific intent
to restrain the victim.’’ State v. Youngs, 97 Conn. App.
348, 363, 904 A.2d 1240, cert. denied, 280 Conn. 930,
909 A.2d 959 (2006). Thus, to prove unlawful restraint,
the ‘‘state was required to establish that the defendant
had restricted the victim’s movements intentionally and
unlawfully in such a manner as to interfere substantially
with her liberty by confining her without her consent.’’
(Emphasis omitted; internal quotation marks omitted.)
State v. Salamon, supra, 573.
   ‘‘Because direct evidence of an accused’s state of
mind typically is not available, his intent often must be
inferred from his conduct, other circumstantial evi-
dence and rational inferences that may be drawn there-
from. . . . . For example, intent may be inferred from
the events leading up to, and immediately following,
the conduct in question . . . the accused’s physical
acts and the general surrounding circumstances. . . .
An accused’s own words, however, constitute particu-
larly compelling, direct evidence of his intent. . . .
Finally, when a jury evaluates evidence of a defendant’s
intent, it properly rel[ies] on its common sense, experi-
ence and knowledge of human nature in drawing infer-
ences and reaching conclusions of fact.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Winot, 294 Conn. 753, 768, 988 A.2d 188 (2010).
   The defendant’s testimony itself provided evidence
of intent to restrain. The defendant testified that after
having a cigarette outside on the platform, he picked
up two of his bags, but forgot the third. He testified that
he noticed the third bag was missing after he stopped at
a drinking fountain near the women’s restroom. He
thought that Phillips-Jackson had taken his bag. He
testified that, acting on that belief, he followed her into
the restroom ‘‘[b]ecause somebody grabbed my bag and
I’ve been robbed before. The first thing that came into
my head, somebody got my bag and I want justice . . . .
I want to find out . . . who got my bag.’’ He further
testified that he did not want the person who took his
bag ‘‘to get away,’’ but, rather, he wanted that person
arrested. He testified that ‘‘[i]f anybody was running or
trying to leave . . . . I wanted justice, I didn’t want
them to run, I wanted a cop to be around.’’
   The jury additionally could have inferred from the
defendant’s conduct that he intended to cause the con-
finement of Phillips-Jackson. There was evidence that
he briefly held Phillips-Jackson, that he blocked her
egress from the restroom, and that he discouraged her
from calling for help; this activity, moreover, occurred
in a confined place out of public view.
   The jury reasonably could have determined that the
defendant’s reportedly mistaken assumption that Phil-
lips-Jackson had stolen his bag, coupled with his inten-
tion to locate the person who had stolen the bag and
his desire not to let that person ‘‘get away,’’ combined
with actions consistent with an intent to restrain, dem-
onstrated his intention to prevent Phillips-Jackson’s lib-
eration. The jury reasonably could have determined that
he intentionally prevented Phillips-Jackson from exiting
the restroom.
   The defendant also argues that his only intention
when he entered the restroom was to find his missing
bag. Because of a speech impediment and an episode
of diabetic shock, he claims that he had difficulty
explaining his intent to Phillips-Jackson. Even if the
jury credited his testimony regarding the speech impedi-
ment and diabetic shock, the jury nonetheless reason-
ably could have concluded that the defendant intended
to prevent Phillips-Jackson’s liberation, as these con-
cepts are not inconsistent. He further contends that
Phillips-Jackson never testified that she believed his
intent was to restrain her from exiting the restroom
and that holding Phillips-Jackson’s hand for a moment
is not inconsistent with an intent to find his missing
bag. That Phillips-Jackson perhaps may have been
unaware of the defendant’s intent is immaterial; the
defendant testified quite clearly as to his intent and the
jury was free to credit that testimony.4 See State v.
Goriss, 108 Conn. App. 264, 269, 947 A.2d 1041 (noting
jury’s right to accept some, none or all of evidence
presented), cert. denied, 289 Conn. 904, 957 A.2d 873
(2008).
                              B
   The defendant contends that it was unreasonable for
the jury to conclude that his brief grasping of Phillips-
Jackson’s hand satisfied the element of actual restraint.5
In the context of this case, we need not decide whether a
brief grasp is sufficient to constitute ‘‘restraint.’’6 During
the encounter, the defendant briefly grasped Phillips-
Jackson’s hand, but there was also more evidence that
the jury could have considered.
   Phillips-Jackson testified that when she turned
around to leave the stall in the back of the restroom,
the defendant was standing between her and the exit.
She further testified that she informed the defendant
that he was in the incorrect restroom. Instead of leaving
upon being informed that he was in the women’s
restroom, the defendant stood between Phillips-Jack-
son and the exit and instructed her three times to ‘‘come
here.’’ During this encounter, the defendant was stand-
ing two to three feet from her, an arm’s distance away.
The jury reasonably could have concluded that the
defendant effectively was blocking Phillips-Jackson
from exiting the restroom, thereby constraining her lib-
erty of movement. Once Phillips-Jackson fell back-
wards and began screaming, the defendant’s response
was to whisper, ‘‘Shhhh.’’
   In addition to the defendant’s actions, there was evi-
dence of the requisite intent, as set forth in part IA of
this opinion. The duration of the confinement at issue
is not in itself determinative of whether an unlawful
restraint has occurred. Rather, the question is whether
an actual restraint or confinement was accomplished
with the requisite intent to prevent liberation. See State
v. Winot, supra, 294 Conn. 762 (using definition of
restraint under § 53a-91 [1] in the context of kidnap-
ping). Evidence of the defendant’s actions, coupled with
evidence of intent to restrain, satisfies the element of
‘‘restraint.’’
                            II
   The defendant next claims that the court violated his
right to confrontation by limiting his cross-examination
of a state’s witness. We disagree.
   The defendant argues that the court improperly lim-
ited his cross-examination of Phillips-Jackson regarding
a conversation she had with police concerning the
charges brought against the defendant. Phillips-Jackson
testified on cross-examination that she returned to
Union Station shortly after the incident and, after inquir-
ing, discovered what crimes the defendant had been
charged with committing. Defense counsel further
inquired, ‘‘[W]hen you went down there did you inquire
as to what the charges were that were lodged against
[the defendant]?’’ The state objected and the court sus-
tained the objection on the basis that it was ‘‘not rele-
vant to what this jury has to decide.’’ After defense
counsel asked to make a record, the court excused the
jury. Defense counsel proceeded with his offer of proof
by asking Phillips-Jackson what charges the police offi-
cer had told her had been brought against the defendant.
She said she had been told ‘‘breach of peace.’’ Defense
counsel asked, ‘‘Did you indicate to him that you didn’t
believe those are the appropriate charges? Did you ask
them to charge him with assault or anything like that?’’
Phillips-Jackson responded, ‘‘No, sir.’’ Defense counsel
argued that Phillips-Jackson’s interest in the prosecu-
tion of the defendant and dissatisfaction with the minor
nature of the charges were relevant to motive and bias
and were appropriate subjects of cross-examination.
The court sustained the state’s objection.
   ‘‘[T]he sixth amendment to the [United States] consti-
tution guarantees the right of an accused in a criminal
prosecution to confront the witnesses against him. . . .
The primary interest secured by confrontation is the
right to cross-examination . . . and an important func-
tion of cross-examination is the exposure of a witness’
motivation in testifying. . . . Cross-examination to
elicit facts tending to show motive, interest, bias and
prejudice is a matter of right and may not be unduly
restricted. . . The constitutional standard is met when
defense counsel is permitted to expose to the jury the
facts from which [the] jurors, as the sole triers of fact
and credibility, could appropriately draw inferences
relating to the reliability of the witness. . . .
   ‘‘However, [t]he [c]onfrontation [c]lause guarantees
only an opportunity for effective cross-examination, not
cross-examination that is effective in whatever way,
and to whatever extent, the defense might wish. . . .
We have emphasized in numerous decisions . . . that
the confrontation clause does not give the defendant
the right to engage in unrestricted cross-examination.
. . . [For example, a] defendant may elicit only relevant
evidence through cross-examination. . . . The court
determines whether the evidence sought on cross-
examination is relevant by determining whether that
evidence renders the existence of [other facts] either
certain or more probable. . . . The trial court has wide
discretion to determine the relevancy of evidence and
the scope of cross examination. Every reasonable pre-
sumption should be made in favor of the correctness
of the [trial] court’s ruling . . . .
   ‘‘The proffering party bears the burden of establishing
the relevance of the offered testimony. Unless a proper
foundation is established, the evidence is irrelevant.
. . . Relevance may be established in one of three ways.
First, the proffering party can make an offer of proof.
. . . Second, the record can itself be adequate to estab-
lish the relevance of the proffered testimony. . . .
Third, the proffering party can establish a proper foun-
dation for the testimony by stating a good faith belief
that there is an adequate factual basis for his or her
inquiry.’’ (Citations omitted; internal quotation marks
omitted.) State v. Benedict, 313 Conn. 494, 510–11, 98
A.3d 42 (2014).
  The defendant argues that the line of questioning
regarding whether Phillips-Jackson inquired as to the
charges brought against the defendant was relevant. He
contends that Phillips-Jackson’s return to Union Station
days after the incident to learn of the charges brought
against the defendant shows bias, in that the witness,
rather than being objectively disinterested, wished to
see the defendant punished rather severely. Further
inquiry would have revealed, according to the defen-
dant, that Phillips-Jackson was dissatisfied with the
misdemeanor charges that originally were brought
against the defendant.
  Phillips-Jackson did testify on cross-examination in
the presence of the jury and without objection that she
returned to Union Station after the incident to find out
what charges had been brought against the defendant.
The defendant, however, was not permitted to question
Phillips-Jackson regarding her satisfaction with the
charges initially brought. The defendant’s argument that
the court improperly limited cross-examination into
Phillips-Jackson’s dissatisfaction with the charges ini-
tially brought7 against the defendant is negated by the
fact that Phillips-Jackson did not testify during the offer
of proof that she was, in fact, dissatisfied. Rather, during
the proffer no facts were elicited that were probative
of motive or bias. She testified in the course of the offer
of proof that she did not indicate to officers at Union
Station that she was dissatisfied with the charges ini-
tially brought and that she did not ask the officers to
charge the defendant with assault or a similar felony.
Accordingly, the defendant’s right to confrontation was
not violated and the court acted within its discretion
in limiting this line of questioning. The questions them-
selves, of course, were not evidence. State v. Bonsu,
54 Conn. App. 229, 235, 734 A.2d 596 (‘‘questions are
not evidence’’), cert. denied, 251 Conn. 909, 739 A.2d
1249 (1999).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant testified that he had a speech impediment which caused
him to stutter, and his stuttering worsened when he was stressed. He also
testified that he was diabetic and, at the time, had low blood sugar and was
in shock.
   2
     On appeal, the defendant challenges the sufficiency of the evidence only
as to the elements of intent and physical restraint; thus, we confine our
review to those elements.
   3
     The defendant also argues that he did not intend harm; thus, there was
insufficient evidence that he had the requisite intent. He cannot prevail on
this argument because unlawful restraint requires proof of an intent to
restrain, not proof of an intent to harm. See State v. Youngs, 97 Conn. App.
348, 363–65, 904 A.2d 1240, cert. denied, 280 Conn. 930, 909 A.2d 959 (2006).
   4
     An intention to find a missing bag certainly can exist simultaneously
with an intent to restrain.
   5
     The defendant also argues that his actions did not constitute a restraint
because he did not harm Phillips-Jackson. The defendant cannot prevail on
this argument because the definition of ‘‘restrain’’ contains no requirement
of harm. See General Statutes § 53a-91 (1).
   6
     It is well established that there is no minimum period of time necessary
to establish a restraint. State v. Winot, supra, 294 Conn. 761 (using definition
of ‘‘restrain’’ under § 53a-91 [1] in context of kidnapping). Our Supreme
Court in State v. Salamon, supra, 287 Conn. 532 n.21, however, noted that
‘‘there are conceivable factual situations in which charging a defendant with
kidnapping based [on] the most minuscule . . . [duration of confinement]
would result in an absurd and unconscionable result . . . . A challenge
. . . predicated on such miniscule . . . duration of confinement remains
viable on constitutional grounds under the vagueness doctrine.’’ (Citations
omitted; internal quotation marks omitted.) Unlawful restraint requires a
‘‘restraint’’ as defined by § 53a-91 (1). See State v. Salamon, supra, 530;
General Statutes § 53a-91 (1). Kidnapping requires an abduction; State v.
Salamon, supra, 533–36; which, according to § 53a-91 (2) requires a
‘‘restraint.’’ This case does not involve a minuscule confinement, nor does
the defendant claim constitutionally suspect vagueness.
   7
     There was testimony at trial that the defendant was initially cited with
breach of peace and criminal trespass.